Exhibit 10.BB(1)

AMENDMENT TO

ALCOA INC.

CHANGE IN CONTROL SEVERANCE PLAN

The Alcoa Inc. Change in Control Severance Plan dated as of January 11, 2002
(the “Plan”) is hereby amended as follows:

1. The following provisions of the Plan shall not apply to any person who
becomes an Eligible Employee under the Plan on or after January 1, 2010:

Section 1.18 (iv) Good Reason

“Notwithstanding anything in this Section 1.18 to the contrary, any termination
of employment by a Tier I Employee or a Tier II Employee, whether or not
voluntary or involuntary, for any reason or for no reason, within a thirty
(30) day period commencing on a date six months immediately following a Change
in Control shall be deemed to constitute a termination for Good Reason
hereunder.”

Section 2.2 Gross-Up Payment

(a) “Whether or not an Eligible Employee incurs a Severance, if any of the
payments or benefits received or to be received by the Eligible Employee in
connection with a Change in Control or the Eligible Employee’s termination of
employment (whether pursuant to the terms of this Plan or any other plan,
arrangement or agreement) (all such payments and benefits, excluding the
Gross-Up Payment, being hereinafter referred to as the “Total Payments”) will be
subject to the Excise Tax, the Company shall pay to the Eligible Employee an
additional amount (the “Gross-Up Payment”) such that the net amount retained by
the Eligible Employee, after deduction of any Excise Tax on the Total Payments
and any federal, state and local income and employment taxes and Excise Tax upon
the Gross-Up Payment, and after taking into account the phase out of itemized
deductions and personal exemptions attributable to the Gross-Up Payment, shall
be equal to the Total Payments.

(b) Subject to the provisions of Section 2.2(c), all determinations required to
be made under this Section 2.2, including whether and when a Gross-Up Payment is
required, the amount of such Gross-Up Payment and the assumptions to be utilized
in arriving at such determination, shall be made by PricewaterhouseCoopers (the
“Accounting Firm”). The Accounting Firm shall provide detailed supporting
calculations both to the Company and the Eligible Employee within 15 business
days of the receipt of notice from the

 

1



--------------------------------------------------------------------------------

Eligible Employee that there has been any payment or distribution in the nature
of compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Eligible Employee, whether paid or payable pursuant to this
Agreement or otherwise, or such earlier time as is requested by the Company. In
the event that the Accounting Firm is serving as accountant or auditor for the
individual, entity or group effecting the Change in Control, the Eligible
Employee may appoint another nationally recognized accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder). All fees and expenses of the Accounting
Firm shall be borne solely by the Company. Any determination by the Accounting
Firm shall be binding upon the Company and the Eligible Employee.

(c) In the event that the Excise Tax is finally determined to be less than the
amount taken into account hereunder in calculating the Gross-Up Payment, the
Eligible Employee shall repay to the Company, within five (5) business days
following the time that the amount of such reduction in the Excise Tax is
finally determined, the portion of the Gross-Up Payment attributable to such
reduction (plus that portion of the Gross-Up Payment attributable to the Excise
Tax and federal, state and local income and employment taxes imposed on the
Gross-Up Payment being repaid by the Eligible Employee), to the extent that such
repayment results in a reduction in the Excise Tax and a dollar-for-dollar
reduction in the Eligible Employee’s taxable income and wages for purposes of
federal, state and local income and employment taxes, plus interest on the
amount of such repayment at 120% of the rate provided in section 1274(b)(2)(B)
of the Code. In the event that the Excise Tax is determined to exceed the amount
taken into account hereunder in calculating the Gross-Up Payment (including by
reason of any payment the existence or amount of which cannot be determined at
the time of the Gross-Up Payment), the Company shall make an additional Gross-Up
Payment in respect of such excess (plus any interest, penalties or additions
payable by the Eligible Employee with respect to such excess) within five
(5) business days following the time that the amount of such excess is finally
determined. The Eligible Employee and the Company shall each reasonably
cooperate with the other in connection with any administrative or judicial
proceedings concerning the existence or amount of liability for Excise Tax with
respect to the Total Payments.

(d) The Gross-Up Payment shall be paid on the thirtieth (30) day (or such
earlier date as the Excise Tax becomes due and payable to the taxing
authorities) after it has been determined that the Total Payments are subject to
the Excise Tax; provided however, that if the amount of the Gross-Up Payment or
any portion thereof cannot be finally determined on or before that day, the
Company shall pay to the Eligible Employee on such date an estimate as
determined by the

 

2



--------------------------------------------------------------------------------

Auditor until such point in time that the final determination of the Gross-up
Payment can occur.

(e) The Eligible Employee shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Company of any additional Gross-Up Payment pursuant to Section 2.2(c). Such
notification shall be given as soon as practicable but no later than ten
(10) business days after the Eligible Employee is informed in writing of such
claim and shall apprise the Company of the nature of such claim and date on
which the Company must respond to contest the claim. If the Company provides
timely notice to the Eligible Employee in writing that it desires to contest
such claim, the Eligible Employee shall (i) give the Company any information
reasonably requested by the Company relating to such claim; (ii) take such
action in connection with contesting such claim, as the Company shall reasonably
request in writing from time to time, including, without limitation, accepting
legal representation with respect to such claim by an attorney reasonably
selected by the Company; (iii) cooperate with the Company in good faith in order
effectively to contest such claim; and (iv) permit the Company to participate in
any proceeding relating to such claim. The Company shall bear and pay directly
all costs and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Eligible Employee
harmless on an after-tax basis, for any Excise tax or income tax including
interest and penalties with respect hereto) imposed as a result of such
representation and payment of cost and expenses. Without limiting the foregoing,
the Company shall control all proceedings taken in connection with such contest
and at its sole option, may pursue or forgo any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and may at its sole option either direct the Eligible Employee to pay
the tax claimed and sue for a refund or contest the claim in any permissible
manner, and the Eligible Employee agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts as the Company shall determine.
Provided however if the Company directs the Eligible Employee to pay such claim
and sue for a refund, the Company shall make such payment on behalf of the
Eligible Employee and shall indemnify and hold the Eligible Employee harmless on
an after-tax basis from any Excise Tax or income tax imposed with respect to
such payment or with respect to such imputed income with respect to such payment
and further provided that any extension of the statute of limitation relating to
such payment of taxes for the taxable year of the Eligible Employee with respect
to which such contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, the Company’s control of the contest and
reimbursement for the expenses shall be limited to issues with respect

 

3



--------------------------------------------------------------------------------

to which an additional Gross-Up Payment would be payable hereunder and the
Eligible Employee shall be entitled to settle or contest as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority. If after the Company has made any such payment on behalf of the
Eligible Employee, the Eligible Employee becomes entitled to receive any refund
with respect to such claims, the Eligible Employee shall promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto). If, after the Company has made any such
payment of behalf of the Eligible Employee pursuant to the above section, a
determination is made that the Eligible Employee shall not be entitled to any
refund with respect to such claim and the Company does not notify the Eligible
Employee in writing of its intent to contest such denial of refund prior to the
expiration of thirty (30) days after such determination, then such payment shall
not be required to be repaid and the amount of such payment shall off-set to the
extent thereof the amount of Gross-Up Payment required to be paid.

(f) In order to comply with Section 409A of the Code, any Gross-Up Payment, as
determined pursuant to this Section 2.2, shall in all events be paid by the
Company no later than the end of the Eligible Employee’s taxable year next
following the Eligible Employee’s taxable year in which the Excise Tax (and any
income or other related taxes or interest or penalties thereon) on a Payment are
remitted to the Internal Revenue Service or any other applicable taxing
authority or, in the case of amounts relating to a claim described in
Section 2.2(e) that does not result in the remittance of any federal, state,
local and foreign income, excise, social security and other taxes, the calendar
year in which the claim is finally settled or otherwise resolved.
Notwithstanding any other provision of this Section 2.2, the Company may, in its
sole discretion, withhold and pay over to the Internal Revenue Service or any
other applicable taxing authority, for the benefit of the Eligible Employee, all
or any portion of any Gross-Up Payment, and the Eligible Employee hereby
consents to such withholding.”

2. Capitalized terms in this amendment shall have the meaning ascribed to them
in the Plan.

3. Except as amended herein, the Plan remains in full force and effect.

Dated: January 1, 2010

 

4